MEMORANDUM **
Rosario Rodríguez-Portillo appeals from the 24-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have *890jurisdiction under 28 U.S.C. § 1291, and we affirm.
Rodríguez-Portillo contends that the district court procedurally erred by (1) failing to use the Guidelines sentencing range as a starting point, (2) failing to keep the Guidelines range in mind during sentencing, and (3) relying on deterrence and the need to protect the public to the exclusion of other 18 U.S.C. § 8553(a) factors. The record does not support these contentions. The district court determined the correct Guidelines sentencing range, listened to Rodriguez-Portillo’s mitigating arguments, considered the section 3553(a) factors, and sufficiently explained its reasons for imposing an above-Guidelines sentence. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
Rodríguez-Portillo also contends that his sentence is substantively unreasonable. In light of the totality of the circumstances and the section 3553(a) sentencing factors, the sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.